UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1415


CHARLES E. MCMANUS, III,

                 Plaintiff - Appellant,

          v.

KAISER FOUNDATION HEALTH PLAN OF THE MID-ATLANTIC STATES,
INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-02244-RDB)


Submitted:   December 16, 2014                Decided: December 18, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles E. McManus, III, Appellant Pro Se.   Gregory Michael
Garrett, TYDINGS & ROSENBERG, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles E. McManus, III, appeals the district court’s

order    dismissing      his    complaint        in    which       he    challenged

Defendant’s termination of his enrollment in one of its Medicare

plans.     We   have    reviewed   the       record   and   find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         McManus v. Kaiser Found. Health Plan of the

Mid-Atl. States, Inc., No. 1:13-cv-02244-RDB (D. Md. Feb. 26,

2014).     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the   materials

before   this   court    and   argument       would   not   aid    the   decisional

process.



                                                                           AFFIRMED




                                         2